

Exhibit 10.3


FORM OF DEFERRED STOCK UNIT AGREEMENT






THIS AGREEMENT, dated as of [ ] (“Grant Date”) is between MasterCard
Incorporated, a Delaware Corporation (“Company”), and you (“Director”).
Capitalized terms that are used but not defined in this Agreement have the
meanings given to them in the 2006 Non-Employee Director Equity Compensation
Plan amended and restated as of June 5, 2012 (the “Plan”). The parties hereby
agree as follows:
1.    Grant of Units.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to you [ ] Deferred Stock Units (“Units”). The Units
comprising this award will be recorded in an unfunded Units account in your name
maintained on the books of the Company (“Account”). Each Unit represents the
right to receive one share of the Company’s $0.0001 par value Class A Common
Stock (“Common Shares”) under the terms and conditions set forth below.
2.    Vesting.
The interest of the Director in the Units is fully vested on grant.
3.    Transfer Restrictions.
The Units granted hereunder may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, hypothecated, pledged, or otherwise disposed of
and may not be subject to lien, garnishment, attachment or other legal process,
except as expressly permitted by the Plan.
4.    Stockholder Rights.
Prior to the time that Director’s Units are settled and the Company has issued
Common Shares relating to such Units, Director will not be deemed to be the
holder of, or have any of the rights of a holder with respect to, any Common
Shares deliverable with respect to such Units.
5.    Dividend Equivalents.
Until such time as the Units are released to the Director, the Company will pay
the Director a cash amount equal to the number of Units granted hereunder times
any per share dividend payment made to shareholders of the Company’s Common
Shares as long as the Director continues to hold such Units on the dividend
payment date. Such payments shall be made by the end of the year in which
dividends are paid to shareholders.




--------------------------------------------------------------------------------



6.    Changes in Stock.
In the event of any change in the number and kind of outstanding stock by reason
of any recapitalization, reorganization, merger, consolidation, stock split or
any similar change affecting the Common Shares (other than a dividend payable in
Common Shares) the Company shall make an appropriate adjustment in the number
and terms of the Units credited to the Director’s Account as provided in the
Plan.
7.    Form and Timing of Payment.
The Company shall pay on the fourth anniversary of the date of grant, [ ], a
number of Common Shares equal to the aggregate number of Units granted under
this Agreement. In the event the Director has a Termination from Service before
the fourth anniversary of the date of grant, payment shall be made within 60
days of the Director’s Termination from Service.
A Director may elect, at a time and in a form prescribed by the Company, to
defer settlement of the Deferred Stock Units until a specified anniversary of
the date of grant later than the fourth anniversary or until the Director’s
Termination from Service after the fourth anniversary of the date of grant.
Notwithstanding any such election, in the event of the Director’s Termination
from Service, the Deferred Stock Units shall be settled within 60 days of the
Director’s Termination from Service. In order to be effective, any such election
to defer settlement until after the fourth anniversary of the date of grant must
be made no later than December 31 of the year prior to the Annual Meeting of
shareholders on which the Award is made. Once the December 31 deadline for
electing has passed, an election as to time of payment is irrevocable.
In the event a Director is a specified employee for purposes of Code section
409A(a)(2)(B)(i) at the time of his or her Termination from Service, any payment
required to be made on Termination from Service shall be made on the first day
of the seventh month following Termination from Service.
8.    Compliance with Law.
No Common Shares will be delivered to Director unless counsel for the Company is
satisfied that such delivery will be in compliance with all applicable laws.
9.    Taxes.
The Director shall be liable for any and all U.S. and foreign income and social
taxes, including any required withholding taxes, arising out of this grant or
the issuance of the Common Shares hereunder. The Company is authorized to deduct
the amount of tax withholding from the amount payable to the Director upon
settlement of the Units. The Company shall withhold from the total number of
Common Shares the Director is to receive the value equal to the amount necessary
to satisfy the applicable withholding requirements. In accordance with US
federal income tax withholding requirements, the Company shall withhold on
amounts payable to Directors who are considered U.S. nonresident aliens under
Code Section 7701(b).

2



--------------------------------------------------------------------------------



10.    Data Authorization.
Director acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. The Company and its
affiliates hold certain personal information about Director, including
Director’s name, home address and telephone number, date of birth, social
insurance number, remuneration, nationality, any shares of stock or
directorships held in the Company, details of all Units or any other entitlement
to shares of stock awarded, canceled, purchased, vested, unvested or outstanding
in Director’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and/or its affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Director’s participation in the Plan, and the Company and/or its
affiliates may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere, such as
the United States. Director authorizes such third party recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Director’s participation in
the Plan, including any requisite transfer of such Data as may be required for
the administration of the Plan and/or the subsequent holding of shares of stock
on Director’s behalf to a broker or other third party with whom Director may
elect to deposit any shares of stock acquired pursuant to the Plan. This
authorization is provided by Director solely in connection with and for the
purposes of implementation, administration and management of the Plan. Director
may, at any time, review Data, require any necessary amendments to it, inquire
about the safety measures taken to protect the Data, or withdraw the consents
herein in writing by contacting the Company; however, withdrawing consent may
affect Director’s ability to participate in the Plan.
11.    Section 409A.
The Company may at its sole discretion amend or replace the agreement to cause
the agreement to comply with Code section 409A.
12.    Miscellaneous.
(a)    All amounts credited to the Director’s Account under this Agreement shall
continue for all purposes to be a part of the general assets of the Company. The
Director’s interest in the Account shall make the Director only a general,
unsecured creditor of the Company.
(b)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c)    Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Director at the address
then on file with the Company or upon delivery to the Company at 2000 Purchase
Street, Purchase, New York 10577, Attn: Group Head, Global Rewards.

3



--------------------------------------------------------------------------------



(d)    This Agreement, constitutes the entire agreement of the parties with
respect to the subject matter hereof.




By /s/_______________________________
Name:
Title:



4

